The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 16, in paragraph [0061], 9th line therein, note that “4,5” should be separated for grammatical clarity.  Appropriate correction is required.
The following claims have been found objectionable for reasons set forth below:
In claims 4, 25, note that the status identifier in the respective claims are not proper and thus appropriate clarification is needed.
In claim 4, line 3, note that --respectively-- should be inserted prior to “coated” for an appropriate characterization.
In claim 13, it is noted that the term “dielectric” should be rewritten as --one-- for an appropriate characterization.
In claim 14, last line, note that the recitation of “wherein sides of the first portion do not contact” should be rewritten as --wherein other surfaces of the multiple surfaces do not contact-- for an appropriate characterization.
In claim 15, it is noted that the recitation of “a dielectric” should be rewritten as --the one-- for an appropriate characterization.
In claim 26, line 1, it is noted that the recitation of “a dielectric surface of” should be rewritten as --the surface in the multiple surfaces-- for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by either Wakamatsu et al or Nishikawa et al. 
Regarding claims 1 & 9, Wakamatsu et al (e.g. FIG. 1) or Nishikawa et al {i.e. FIGS. 2 & 3(a)} discloses a filter system (i.e. a dielectric filter 10 in Wakamatsu; a bandpass filter in Nishikawa et al), comprising: a conductive body (i.e. shield case (13) in Wakamatsu et al; casing (10) in Nishikawa et al) having upper, lower and side surfaces (i.e. as evident in FIGS. 1 & 2 in Wakamatsu; as evident from FIG. 2 in Nishikawa et al) and configured for providing input and output signals (i.e. through input and output probes (16a, 16b) in each one of Wakamatsu et al or Nishikawa et al) and having a dielectric component (i.e. dielectric resonator (11) in Wakamatsu et al; dielectric resonators (11a, 11b, 11c) in Nishikawa et al) with a top side, a bottom side and a vertical side and functioning as a H or TM mode dielectric resonator disposed within a cavity of the conductive body. Note that the bottom side of the dielectric resonator is fixedly attached to the lower surface of the conductive body through a pedestal (i.e. by a supporting base (12) in Wakamatsu et al; by a spacer (12a) in Nishikawa et al), as per claim 3. Moreover, note that the top side and vertical side of the dielectric resonator do not touch any of the upper and side surfaces of the conductive body (i.e. see FIG. 1 in Wakamatsu et al; see FIG. 3(a) in Nishikawa et al). Regarding claim 8, note that a single dielectric resonator component (i.e. Wakamatsu et al) or a plurality of such dielectric resonator components (i.e. Nishikawa et al) can be configured to function as a filter.
Claims 1, 3, 7, 8, 9, 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Salehi et al. 
Salehi et al (i.e. FIG. 1) discloses a filter system (i.e. a dielectric combline cavity/filter) comprising: a conductive body {i.e. cavity (100)} having upper, lower and side surfaces and configured for providing input and output signals {i.e. see inputs & outputs in related FIG. 3} and having a dielectric component (i.e. dielectric resonator 120) with an top side, a bottom side and a vertical side and functioning as a TM mode dielectric resonator disposed within a cavity of the conductive body (100). Note that the bottom side of the dielectric component is fixedly attached to the lower surface of the conductive body (100) by a pedestal (i.e. support disk 130), as per claim 3. Moreover, note that the top side and vertical side of the dielectric resonator (120) do not touch any of the upper and side surfaces of the conductive body (100). Regarding claims 7, 12, note that an adjusting screw (i.e. tuning element 110) is configured to pass through (i.e. penetrate) an inner hole in the dielectric resonator component (120) to provide frequency tuning for the dielectric resonator component (120). Regarding claim 8, note that as evident from related Fig. 3, a plurality of such dielectric resonator components can be configured to function as a filter. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10, 11; 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over either Wakamatsu et al or Nishikawa et al in view of Zhu et al (of record). 
Note that either one of the Wakamatsu et al or Nishikawa et al reference discloses the claimed invention, but does not disclose that the dielectric resonator component takes the form of two portions of different shapes.
Zhu et al discloses a TM mode dielectric resonator having portions of different shapes. Note that the use of the different shapes provides a special structure that improves spurious suppression.
Accordingly, it would have been obvious in view of the references taken as a whole to have modified the cylindrical shape dielectric resonator components in either Wakamatsu et al or Nishikawa et al to have taken the shape as taught by Zhu et al. Such a modification would have provided the advantageous benefit of providing improved spurious suppression afforded by the two different shapes of the dielectric resonator, as taught by Zhu et al, thereby suggesting the obviousness of such a modification. Accordingly, as an obvious consequence of such a modification, the resultant combination would have necessarily included a hollow cylinder of different shapes receiving the tuning elements consistent with the teaching in either Wakamatsu et al or Nishikawa et al.
Claims 11; 14, 16-18; 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Salehi et al in view of Zhu et al (of record). 
Salehi et al discloses the claimed invention, but does not disclose that the dielectric resonator component takes the form of two portions of different shapes.
As described in an earlier rejection, Zhu et al discloses a TM mode dielectric resonator having portions of different shapes. Note that the use of the different shapes provides a special structure that improves spurious suppression.
Accordingly, it would have been obvious in view of the references taken as a whole to have modified the cylindrical shape dielectric resonator components in Salehi et al to have taken the shape as taught by Zhu et al. Such a modification would have provided the advantageous benefit of providing improved spurious suppression afforded by the two different shapes of the dielectric resonator, as taught by Zhu et al, thereby suggesting the obviousness of such a modification. Accordingly, as an obvious consequence of such a modification, the resultant combination would have necessarily included a hollow cylinder of different shapes receiving the tuning elements consistent with the teaching in Salehi et al.
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive.
Regarding the prior art rejections, applicants’ generally contend that none of the prior art of record teaches or suggests that one of the multiple sides of the dielectric component is mounted to one interior surface of the conductive body, while the other sides of the dielectric component do not touch any other surfaces of the conductive body.
In response, the examiner respectfully acknowledges that in each one of the Enokihara et al, Yamakawa et al and Zhu et al references, the respective conductive body does indeed include multiple surfaces (e.g. upper, lower, side) and the dielectric component is also characterize as having top, bottom and vertical sides. Moreover, as evident in any one of the Enokihara et al, Yamakawa et al and Zhu et al references, for example, a bottom side of the dielectric component is fixedly attached to a lower surface of the conductive body, while a top side also contacts the upper surface of the conductive body. Accordingly, it is noted that applicants’ have amended the language of the claims such that only one side of the dielectric component must be attached to the one surface of the dielectric body, with the remaining sides not touching the other surfaces of the conductive body. In view of such amendments, the prior art of record appears to have been overcome. However, the examiner has discovered new prior art that is sufficient to address the claim limitations regarding the bottom side of the dielectric component being fixed to a bottom surface, while the other sides of the dielectric component do not touch any other surface of the conductive body. Accordingly, the examiner has applied the newly cited prior art in new grounds of rejection addressing the amended claims. See the new grounds of rejections, based on the newly cited prior art, as set forth above.
Claims 2, 4, 5; 13; 15; 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21, 23, 24 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee